Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), rendered July 12, 1991, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3 Vi to 7 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution, as we must, and giving it the benefit of every reasonable inference (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding the defendant guilty beyond a reasonable doubt of robbery in the third degree. Further, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of prosecution witnesses, including those that arose from eyewitness identification testimony of the complainant and a "Good Samaritan” bystander, were properly placed before the jury and we find no reason on the record before us to disturb its determination.
The "over-all effect of the prosecutor’s summation was within the range of acceptability” (People v D'Alessandro, 184 AD2d 114, 119, lv denied 81 NY2d 884) and reversal is not warranted merely because certain remarks "would have been better left unsaid” (People v Davis, 188 AD2d 420, 421, lv denied 81 NY2d 884). Concur—Sullivan, J. P., Carro, Rosenberger, Wallach and Rubin, JJ.